Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 1 of 26




          EXHIBIT “1”
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 2 of 26




                             IN THE DISTRICT OF NOWATA COUNTY
                                                                                                        FILED
                                        STATE OF OKLAHOMA
                                                                                         COURT CLERK, NOWATA CO, OK

       RICHARD ADAMSON                             )
                                                                                                 SEP 1 8 2020
                                                   )
           Plaintiff,                              )                                          APRIL FRAI^N^fRGER
                                                   )                                              BY:
           V.
                                                   )
                                                   )       Case No. CV-2020-12
    UNION PACIFIC RAILROAD,                        )
                                                   )
    a foreign limited liability company;           )
                                                                                                                   \
                                                   )
    LLOYD PLYMALE, individually;                   )
                                                   )
    KELLY D. SMITH, individually;                  )
                                                   )
           Defendants.                             )

                                     FIRST AMENDED PETITION


           COMES NOW the Plaintiff Richard Adamson (Plaintiff) and hereby submits his First


    Amended Petition (FAP) against the Defendants. In support thereof, Plaintiff states as follows:


    1.     Plaintiff filed this action on April 1 6, 2020. A responsive pleading has not been filed and


    service has not been obtained. Plaintiff files this FAP1 pursuant to 12 O.S. § 2015 which allows

   for the filing of a FAP without leave of the court before a responsive pleading-an Answer-is


   filed. Further, Plaintiff files this FAP pursuant to the agreement of the parties that, inter alia,


   Oklahoma law applies to this action; that Plaintiff will file a FAP based on the application of


   Oklahoma law.




   l
    An amended petition supersedes the original petitioa See Pacific Bell Tel. Co. v. Linkline
   Communications, Inc., 555 U.S. 438, n.4 (2009); Miller v. Glanz^948 F.2d 1962, 1965 (10th Cir.
   1999).


                                                       1
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 3 of 26




    2.     Defendant Union Pacific Railroad (UP) is a foreign limited liability company doing


    business throughout Oklahoma, including Nowata County, Oklahoma. Upon information and


    belief UP is a subsidiary of Union Pacific Incorporated which is a Nebraska Corporation.


    3.     Defendant Lloyd Plymale (Plymale) is a supervisor of UP and engaged in numerous


    unlawful acts as described below. Specifically, Plymale is a Manager of Operating Procedures.


    4.     Plymale resides in Nowata County, Oklahoma.


    5.     Defendant Kelly D. Smith (Smith) is a supervisor, employed with UP. Specifically, Smith

    is an Assistant Manager of Operating Procedures.


    6.     Smith resides in Coffeyville, Kansas.


    7.     Plaintiff was employed with UP assigned to the Coffeyville, Kansas yard which included

    assignment in Lenapah, Oklahoma located in Nowata County.


    8.     Plaintiff had worked at UP for almost 1 5 years prior to his termination.


    9.     Plaintiff was a party to a prior lawsuit filed in the Northern District of Oklahoma, styled


    as: Richard Adamson and Billy Graves v. Union Pacific Railroad and Lloyd Plymale, Case No.


    18-CV-432-CVE-JFJ (prior case), See Complaint, attached hereto as Exhibit 1. A notice of


    settlement was filed in the prior case on November 20, 2019 and a joint stipulation for dismissal


    with prejudice was filed on December 20, 2019.


    10.    Plaintiff had previously been fired by UP and through his collective bargaining process


    was reinstated. Thereafter, Defendants began to retaliate against Plaintiff.


    11.    Plaintiff was working on duty on August 14-15, 2018.


    12.    Plaintiff began his shift at approximately 10:00 p.m. on August 14, 2018.


    12.    Plaintiff was a Footboard Yardmaster and oversaw a small crew of workers.




                                                     2
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 4 of 26




    13.     During Plaintiffs shift in the early morning of August 15, 2018, Plaintiff observed severe


    lightning in the area and was concerned for the safety of his crew. Specifically, he observed to


    the ground lightning and the forecast called for this lightning to continue for a few hours.


    14.     Plaintiff directed his crew to leave due to his concern for their safety. The crew tied up


    all equipment and ended the shift early due to such safety concerns.


    15.     Plaintiff had never previously before had to request permission to leave and tie up due to


    dangerous weather. Moreover, Plaintiff received no monetary benefit from leaving early, his pay


    was the same regardless.


    16.    The next day, Plaintiff was terminated due to a decision of Defendant Smith.


    17.     On August 28, 2018, Plaintiff appeared pursuant to a "Notice of Investigation" and an


    administrative hearing was conducted. Smith appeared as a witness and provided numerous false

    testimonies against Plaintiff to satisfy his agenda of terminating Plaintiff.


    18.     On August 13, 2018, the day before Smith unlawfully terminated Plaintiff, Smith stated

    that he was going to fire the nighttime thieves who stole the gloves. This was in reference to


    Plaintiff and the prior lawsuit wherein Adamson was accused of stealing gloves-gloves needed


    for safety issues. Adamson was unlawfully terminated previously and won his job back all as set


    forth in the prior action. Thus, Defendants were planning on firing Plaintiff. Plymale's animus


   towards Plaintiff was documented in the prior suit. Moreover, Plymale continues to display his


    animus by driving past the residence of the co-plaintiff in the prior case and flipping him the


    middle finger2.

    19.     Smith's statement that he was going to fire the thieves, though a false classification,


   proved to be prophetic as he fired Plaintiff as well as the co-plaintiff in the prior action.




   2 Flipping the middle finger is an obscene hand gesture and is roughly equivalent to "f*ck you."
    "Middle Finger," Wikipedia, https://en.wikipedia.org/wiki/Middle finger
                                                      3
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 5 of 26




    20.     The individual Defendants made false statements to support the termination of Plaintiff.

    The individual Defendants did so maliciously to retaliate against Plaintiff for his filing of the

    prior suit and the availment of his rights.


    21.     That Oklahoma law applies to this proceeding based on having the most significant

    relationship to the parties and this action and pursuant to the agreement of the parties that

    Oklahoma law is controlling.


     COUNT I.        BURK TORT-DISCHARGE IN VIOLATION OF OKLAHOMA PUBLIC
                                  POLICY (AS TO DEFENDANT UP)


            Plaintiff restates and re-alleges the foregoing as though fully set forth herein.

    Additionally, Plaintiff alleges:


    22.     Plaintiff was terminated in retaliation for his filing of the prior suit and the assertion of

    his right of access to the courts as well as his reporting of unsafe working conditions.

    23.    UP placed unreasonable terms and conditions on Plaintiff, such as continuing to work

    with hostile supervisors and continuing to retaliate against Plaintiff.

    24.     The termination of Plaintiff is in violation of the public policy of the State of Oklahoma

    and is actionable pursuant to Burk v. K-Mart, 1989 OK 22, 770 P.2d 24 and its progeny.


    25.     Plaintiff was terminated in retaliation for exercising his right of access to the courts

    recognized by art. 2 § 6 of the Oklahoma Constitution; Zeier v. Zimmer, Inc., 2006 OK 98, f 3,


    152 P.3d 861. Plaintiff engaged in legally protected conduct by filing a lawsuit against UP based


    on matters of public concern, specifically based on retaliation for reporting unsafe working


    conditions. Further, Plaintiff was retaliated against for protecting his workers from lightning and


    such is obviously protected by public policy as well.




                                                       4
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 6 of 26




    26.    Plaintiffs termination was significantly motivated by reasons that violate Oklahoma

    public policy, Specifically, the right of redress from the courts. Groce v. Foster 1994 OK 88,

    9. 880 P.2d 902; Turner v. Reynolds Ford, Inc. 145 F.3d 1346 (10th Cir. 1998).

    27.    As a result of UP's conduct, Plaintiff has sustained actual damages in excess of

    $10,000.00. Further, Plaintiff should be awarded equitable, injunctive and declaratory relief in

    the form of front pay, back pay, reinstatement and UP should be enjoined from continuing to

    engage in the conduct described herein.


    28.    Plaintiff should be awarded punitive damages. .


              COUNT II-MALICIOUS INTERFERENCE WITH A CONTRACTUAL
                      RELATIONSHIP- AS TO PLYMALE AND SMITH


           Plaintiff restates and re-alleges the foregoing as though fully set forth herein.

    Additionally, Plaintiff alleges:


    29.    That Smith and Plymale were aware of Plaintiff s rights with respect to the policy and

    procedures of UP and Plaintiffs employee benefits.


    30.    Moreover, Plaintiff had a contractual relationship by virtue of his employment with UP.

    31.     Smith and Plymale caused UP to breach the contract with Plaintiff as set forth in the

    policies and procedures of UP.


    32.    That Smith and Plymale interfered with and acted willfully, maliciously and in bad faith.


    Such interference was neither justified not privileged.


    33.    That as a result of Smith and Plymale 's conduct, Plaintiff has sustained actual damages in


    excess of $10,000.00. Further, Plaintiff should be reimbursed his court costs incurred herein.


    34.    Punitive damages should be assessed against Smith and Plymale.


                                            V. CONCLUSION




                                                     5
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 7 of 26




           WHEREFORE, Plaintiff requests an award of actual damages in excess of $10,000,00, an

    award of punitive damages in excess of $10,000, an award of front pay, back pay reinstatement


    and any other and further relief this court deems proper.



                                                         Respectfully submitted,




                                                         Brendan M. McHugh, OBA #18422
                                                         Attorney for Plaintiff
                                                         P.O. Box 1392
                                                         Claremore, OK 74018
                                                         (918) 608-0111
                                                         Fax: (918) 803-4910
                                                         Email: brendan@lawinok.com
                                                         and
                                                         Dana Jim, OBA #19495
                                                         P.O. Box 1011
                                                         Vinita, Oklahoma 74301
                                                         Tele: (918) 457-6626
                                                         Fax: (918)517-3431
                                                         Email: danai imlaw@,gmail .com
                                                         Co-Counsel for Plaintiff


                                                         ATTORNEY LIEN CLAIMED
                                                         JURY TRIAL DEMANDED




                                                     6
Case 4:21-cv-00047-JFH-CDL
   Case 4: 18-cv-00432-CVE-J FJ Document
                                 Document2-1 FiledininUSDC
                                          2 Filed      USDCND/OK
                                                            ND/OKonon08/28/18
                                                                      02/03/21Page
                                                                                Page 8 of
                                                                                   1 of 19 26




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA




      1.    RICHARD ADAMSON,              )
                                          )
      and                                 )
                                          )
      2.      BILLY GRAVES                 )
                                          )
      Plaintiffs,                         )            Case No.      1 8-CV-432-CVE-JFJ
                                          )
      v.                                  )
                                          )
      1.    UNION PACIFIC                 )      Attorney Lien Claimed
      RAILROAD, a foreign                 )
      limited liability                   )      Jury Trial Demanded
      company;                            )
                                          )
      and                                 )
                                          )
      2.    LLOYD PLYMALE,                )
            individually                  )
                                          )
           Defendants.                    )

                                               COMPLAINT


              The Plaintiffs Richard Adamson (Adamson) and Billy Graves (Graves) submit

      their complaint against the Defendants . In support thereof, Plaintiffs allege and state

      as follows:


      1.    Defendant Union Pacific Railroad (UP) is a foreign limited liability company doing

      business in Oklahoma; including Nowata County. Upon information and belief UP is a

      subsidiary of Union Pacific, which is a Nebraska Corporation.


      2.    Defendant Lloyd Plymale was a supervisor of UP and engaged in numerous


      unlawful acts as described below.




                                                            .83
Case
'
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 9 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 2 of 19




     3.   Plaintiffs were employed with UP in Coffeyville, Kansas.


     4.   Plymale is citizen of Oklahoma and resides in Nowata County.


     5.   Venue of this action is proper in this district because both defendants reside in this

     district and further a substantial part of the events or omissions giving rise to this action


     occurred in this District.


     6.     This action arises from the retaliatory conduct of both defendants against

     plaintiffs for engaging in protected conduct. Specifically, defendants violated two

     federal acts, the Federal Railway Safety Act and the Family Medical Leave Act, all as

     discussed below.


                          FACTS PERTAINING TO PLAINTIFF ADAMSON

     6.   Adamson was terminated for obtaining and using gloves, lanterns and a flashlight

     and his termination and treatment towards him was pretextual and retaliatory.


     7.   Adamson has been a faithful employee of the UP for over 1 3 years.


     8.   Adamson had worked in numerous capacities for the UP, but was eventually

     assigned to the Coffeyville rail yard.


     9.   In his early years at Coffeyville, Adamson served under a manager who was

     steadfast in favor of protecting employees, and ensuring their safety. After his previous

     manager left, new management arrived and they became more interested in the number


     of cars that can be processed (a/k/a, velocity), than safety.


     10. One manager in particular, Kevin Pratt, has discouraged any hotline reporting of


     safety measures. Pratt has demanded that safety concerns only be dealt with through
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 10 of 26
   Case 4 : 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 3 of 19




      management. Pratt specifically told Adamson not to report safety issues on the hotline,

      and that it should be handled in house with management.


      1 1 . Plaintiff believes that Mr. Pratt has previously been the subject of other OSHA


      investigations pertaining to safety and retaliatory discharge and also believes UP has


      faced considerable OSHA sanctions because of Mr. Pratt. Notwithstanding, Pratt

      continues in UP's employ, continues in a management role, and continues to be

      charged with ensuring workers are safe in the workplace. Moreover, Pratt continues to

      blatantly disregard the importance of safety.


      12. In this case, consistent with Mr. Pratt's prior behavior, Pratt and his management


      team have consistently refused to address safety concerns attendant to workplace and

      worker safety.


      13. Specifically, beginning in June of 2015, Adamson and other workers (including Billy

      Jack Graves) began voicing safety concerns pertaining to safety issues attendant to the

      railway yard in Coffeyville, KS. There are numerous hazards, all of which were

      complicated by having to work at night. The safety concerns included:


      a. Trip and fall hazards.
      b. Snakes.
      c. Improper lighting, or no lighting.
      d. Lack of safety equipment, "shove lights", lanterns and/or light sticks.


      14. The concerns were reported by Adamson via the UP Safety Hotline.


      15.The first "discipline" dished out to Adamson by Union Pacific was that he was made


      to go home early, upon his initial reporting in June of 2015, and thus Adamson lost pay


      in retaliation for reporting safety issues.   From that point forward the work environment
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 11 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 4 of 19




      was hostile and toxic.    Although management acknowledged to Adamson and others


      there were safety issues, management refused to improve the safety pertaining to the


      Coffeyville yard, and the corresponding "SKOL" railway, and specifically the interchange

      track between the two.


      16.    At some point after the initial safety hotline reporting, Adamson was subjected to


      unwarranted disciplinary "coaching" on a matter trumped up by management in

      retaliation for his reporting of safety concerns.


      17.    Since June of 2015, Adamson has been subjected to ridicule, harassment and


      hostility for trying to ensure the safety of him and others.


      18..   After a continuous period of harassment and retaliation, on March 10, 2017

      Adamson received a Notice of Investigation claiming he had violated Rule 1 .6 for


      dishonesty and for immoral conduct. Specifically, the notice stated:



      On 02/17/17, at the location of Coffeyville, KS, at approximately 02:30 hours, while
      employed as a Switchman it is alleged you engaged in dishonest an immoral conduct
      when, without authorization you entered a Union Pacific storage room and illegally
      removed company equipment/materials.            An appropriate company officer became
      aware of your alleged misconduct on 03/03/17 when reviewing video/camera footage
      from the Coffeyville Yard Offices.


      19.    A so-called investigation was nothing more than a kangaroo court run by one of

      Adamson's managers who had ridiculed him for bringing up safety concerns. The only


      UP witness, Defendant Plymale, is also in UP management as a Manager of Operating


      Practices (MOP). Billy Jack Graves and Adamson were, in essence, tried at the same


      hearing together. Mr. Graves had insisted Plymale walk the SKOL railway interchange


      with him, and showed Plymale the safety hazards at issue, which Plymale recognized,
CaseCase
     4:21-cv-00047-JFH-CDL      Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 12 of 26
         4 : 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 5 of 19




      admitted there were unsafe conditions, yet did nothing to rectify them. To clarify, the


      SKOL railway is a system of tracks which is really nothing but a trip and fall hazard, the


      walk paths containing rotten and/or missing ties, broken angle bars, trees overhanging


      the walking area and/or fallen down upon the ground, large rocks, and holes and dips in


      ballast area. Mr. Graves also has shown the area to previous management at the UP, to


      no avail. Mr. Adamson has also voiced concerns in regards to safety at the SKOL to


      management many times previously, and has actually shown his concerns to


      management personally.


      20.    Adamson was terminated allegedly for entering a safety supply closet with Billy


      Jack Graves, the Footboard Yardmaster who had been issued a key to this closet, and


      wherein Mr. Adamson obtained two magnetic based lanterns, gloves and a light stick.


      Mr. Adamson also had his own key to the safety supply closet, which had been issued


      to him previously by UP management.


      21 .   Stated otherwise, Mr. Adamson was fired for obtaining and using safety supplies


      from a safety supply closet he had full access to. Really, Mr. Adamson was retaliated


      against for his past reporting of safety hazards, as well as his use of said safety


      equipment and assertion of his legal rights.


      22.    Adamson was terminated during the pendency of his intermittent leave.


      23.    Mr. Adamson and co-worker Billy Jack Graves entered a "safety supply closet"


      (not a storage room) in order to obtain safety equipment consisting of, cumulatively,


      lanterns, gloves and lights sticks.   The lanterns, which had magnetic bottoms, were
Case
'
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 13 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 6 of 19




      used as shove lights, and this was done because UP was not providing shove lights


      required by Wichita Superintendent Bulletin No. -30".


      24.    On page 6 of the Bulletin it is clear shove lights were to be provided, but again, it


      is beyond question that they were not.      Mr. Graves and Mr. Adamson improvised in

      using magnetic lanterns to enhance their safety, and the safety of others.


      25.    Superintendent Bulletin #30 which states, in the last sentence of the first

      paragraph of Section B: "Use extreme caution and make sure all cars are stopped in the


      track you are walking beside." It had been previously discussed with management, and


      among the workers, that employees should not have to walk besides moving cars,


      especially at night.    Mr. Graves brought to the attention of management the fact that


      workers were being made to walk near moving trains, at night, which greatly increased

      the danger. Adamson expressed the same concerns to management. The reaction has

      been consistent with Mendoza's statement to Mr. Graves, and Mr. Adamson, that "we

      have all worked at night before, go do your damned job."


      26. There was a camera in the safety supply closet at issue. However, it is clear Mr.

      Graves and Mr. Adamson knew it was there. It is clear they were not there to steal from

      the company.       As aforementioned, Mr. Adamson took a light stick, gloves and two


      lanterns to further enhance his safety, and the safety of others, while working along dark


      tracks at night.


      27.    In taking safety equipment, he did so by placing them in his coveralls, and left the


      safety supply closet with the equipment concealed so that a crew from Kansas City


      would not bother him to obtain safety supplies from the room. Adamson reported to Mr.
Case
'
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 14 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 7 of 19




      DeGroot that Adamson and Graves had taken safety equipment from the closet, and


      same was not unusual.    Management made much of the concealment, notwithstanding


      that the safety equipment was concealed. It is undisputed the safety equipment was


      used for company purposes and never left company property.


      28.   The hearing record clearly established Mr. Adamson was issued his own key to

      the safety supply closet by former manager Ted Johnston, and thus had his own,


      independent, right to be there. The record also clearly established, by and through two


      workers who independently had 40+ years of experience at UP, that it was common


      practice to issue the Footboard Yardmaster a key to the safety supply closet, this so


      that he would not have to call management in the middle of the night to obtain safety


      supplies. Mr. Adamson had been the Footboard Yard Master previously, but elected to

      take a Switchman position because of the timing of his days off. At the time of his

      termination, Mr. Adamson had Footboard Yardmaster status, and seniority, but elected


      to work as a Switchman. No evidence was presented stating that Mr. Adamson was


      banished from the safety supply closet. In addition, he entered the safety supply closet


      with the acting and actual Footboard Yardmaster, same being Mr. Graves.


      29.   No credible witness was called which could state Mr. Adamson did not have the


      authority to access the safety supply closet, possess a key, or enter with the acting


      Footboard Yardmaster.     In fact, there were several UP witnesses which UP failed to


      produce, and one must wonder why, other than they either did not want to perjure


      themselves, or did not want to testify against management.
CaseCase
     4:21-cv-00047-JFH-CDL     Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 15 of 26
         4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 8 of 19




      30.     The sole and only witness for the UP was the charging manager, MOP Plymale,


      who testified there was no written policy stating Mr. Adamson could not enter the safety


      supply closet, and no policy stating Mr. Graves, the Footboard Yardmaster, could not


      use a key issued to him for access to the safety supply closet, or allow Adamson to


      accompany him. The finding of a termination based upon this information alone reeks


      of retaliation.


      31 .    Mr. Adamson's Union Representative, Shawn Rowe (who admirably represented


      Mr. Adamson and Mr. Graves at the same hearing, at the same time), intended to call


      an employee witness that also had a key to the safety supply closet. However, Mr.


      Rowe was told by Plymale the employee would be pulled out of service and disciplined


      should he be called as a witness. The employee in question was close to retirement,


      and none of parties wished to see him disciplined, and so he was not called. This is yet


      another bullying and retaliation tactic to deny Mr. Adamson a valuable witness, as to the


      importance of the use of safety equipment, and proof that keys are made available to


      employees other than management to the safety supply closet is evident.


      32.    In December of 2017, Adamson via his Union grievance won his appeal of his


      termination and was reinstated. However, Adamson was not awarded back-pay. Upon


      reinstatement, UP continued to retaliate against Adamson by not crediting him with


      hours worked during his time off work from the unlawful termination until reinstatement.


      This has resulted in loss or diminished benefits. The retaliation continues to this day as


      UP selectively enforces its policies against Adamson while at the same time not


      enforcing its policies as to other employee.
CaseCase
     4:21-cv-00047-JFH-CDL     Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 16 of 26
         4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK on 08/28/18 Page 9 of 19




                                  FACTS PERTAINING TO GRAVES



      33.      Graves alleges the above facts. Additionally, Graves alleges:


      34.      Mr. Graves has been a faithful employee of the Union Pacific Railroad for over 9


      years.    Mr. Graves had worked in numerous capacities for the UP, but was eventually


      assigned to the Coffeyville rail yard.


      35.   Specifically, beginning in June of 2015, Mr. Graves and other workers (including


      Richard Adamson,) began voicing safety concerns pertaining to safety issues attendant


      to the railway yard he worked in, same being Coffeyville, KS.         There are numerous


      hazards, all of which were complicated by having to work at night. The safety concerns


      included:


      a. Trip and fall hazards.
      b. Snakes.
      c. Improper lighting, or no lighting.
      d. Lack of safety equipment, "shove lights", lanterns and/or light sticks.


      36.      The concerns were reported by Graves via the UP Safety Hotline.       Mr. Graves


      was told by UP management not to use the Safety Hotline, and to report concerns


      directly to management.


      37.      The first "discipline" dished out to Mr. Graves by UP was that he was made to go


      home early, upon his initial reporting in June of 2015, and thus Graves lost pay - all this


      in retaliation for reporting safety issues.   From that point forward the work environment


      was hostile and toxic.   Although management acknowledged to Mr. Graves and others


      there were safety issues, management refused to improve the safety pertaining to the
Case
*
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 17 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK              on 08/28/18    Page 10 of 19




      Coffeyville yard, and the corresponding "SKOL" railway, and specifically the interchange


      track between the two.


      38.       Approximately six months or so after the initial safety hotline reporting, Mr.


      Graves was subject to disciplinary "coaching" for what management alleged was the


      improper picking up the interchange in the computer system. The coaching was not


      warranted, was inconsistent with common practice, and Mr. Graves did not sign off on


      the coaching session. In fact, he wrote a protest and submitted it to management.


      39.       Since June of 2015, Mr. Graves, a Footboard Yardmaster, has been instructed


      by management (specifically hearing officer Mendoza) to short circuit job briefings, a


      required event in order to properly prepare safety plans and for management of the


      day's events.     Mr. Graves was also subjected to ridicule and hostility for trying to ensure


      he and his crew could work safely.


      40.       On March 10, 2017, Mr. Graves received a Notice of Investigation claiming he


      had violated Rule 1 .6 for dishonesty and for immoral conduct.         Specifically, the notice


      stated:




      On 02/17/17, at the location of Coffeyville, KS, at approximately 02:30 hours, while
      employed as a Footboard Yardmaster it is alleged you engaged in dishonest and
      immoral conduct when, without authorization you entered a Union Pacific storage room
      and illegally removed company equipment/materials.           An appropriate company officer
      became aware of your alleged misconduct on 03/03/17 when reviewing video/camera
     footage from the Coffeyville Yard Offices.



     41.        The record is clear the so-called investigation was nothing more than a kangaroo


     court run by one of Mr. Graves managers (Mendoza) who had ridiculed him for correctly
Case
•
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 18 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed in USDC ND/OK           on 08/28/18    Page 11 of 19




      completing job briefings, which include safety plans. The only UP witness, Lloyd


      Plymale, is also in UP management as a Manager of Operating Practices (MOP). Note


      here, that Mr. Graves had insisted Plymale walk the SKOL railway interchange with him


      and showed Plymale the safety hazards at issue, which Plymale recognized, admitted


      there were unsafe conditions, yet did nothing to rectify them. To clarify, the SKOL


      railway is a system of tracks which is really nothing but a trip and fall hazard, the walk


      paths containing rotten and/or missing ties, broken angle bars, trees overhanging the


      walking area and/or fallen down upon the ground, large rocks, and holes and dips in


      ballast area. Mr. Graves also has shown the area to previous management at the UP, to


      no avail.


      42.    Graves was terminated for using a key issued to him to access a safety supply

      closet and obtain and use safety equipment, same consisting of a light stick. Stated


      otherwise, Mr. Graves was fired for getting and using a flashlight to enhance his


      safety. Really, Mr. Graves was retaliated against for his past reporting of safety


      hazards, as well as his use of safety equipment, and issuance of safety equipment to


      Richard Adamson. Retaliation, indeed.


     43.     Graves and co-worker Adamson entered a "safety supply closet" (not a storage


      room) in order to obtain safety equipment consisting of, cumulatively, lanterns, gloves


      and lights sticks. The record is clear that the lanterns, which had magnetic bottoms,


     were used as shove lights.


     44.      UP was not providing shove lights required by Wichita Superintendent Bulletin


     No. -30". . On page 6 of the Bulletin it is clear shove lights were to be provided, but
CaseCase
     4:21-cv-00047-JFH-CDL    Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 19 of 26
         4:18-cv-00432-CVE-JFJ Document 2 Filed in USDC ND/OK               on 08/28/18    Page 12 of 19




      again, it is beyond question that they were not. Mr. Graves and Mr. Adamson


      improvised in using magnetic lanterns to enhance their safety, and the safety of others.


      45.     Superintendent Bulletin #30 which states, in the last sentence of the first


      paragraph of Section B: :"Use extreme caution and make sure all cars are stopped in


      the track you are walking beside."


      46.     It has been discussed with management, and among the workers, that


      employees should not have to walk beside moving cars, especially at night.          This is yet

      another safety concern which Mr. Graves is being retaliated against for bringing to


      management's attention. The reaction has been consistent with Mr. Mendoza's


      statement to Mr. Graves that "we have all worked at night before, go do your damned


      job."


      47.     There was a camera in the safety supply closet at issue. However, it is clear Mr.


      Graves and Mr. Adamson knew it was there. As aforementioned, Mr. Graves took a


      light stick to further enhance his safety working along dark tracks at night. In taking the


      light stick, he did so by placing it in his vest, in view of the camera, and left the safety


      supply closet with it concealed so that a crew from Kansas City would not bother him to


      obtain safety supplies from the room. Management made much of the concealment.


      albeit the record is clear why the light stick was concealed. Also, the record is clear the


      light stick was used for company purposes and never left company property. The


      record is clear that the light stick was stored in Mr. Graves' desk, that Mendoza (again,


      the hearing officer) took it out of his desk, and that Lloyd Plymale re-issued Graves a
Case
'
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 20 of 26
   Case 4:18-cv-00432-CVE-JFJ       Document 2 Filed in USDC ND/OK on 08/28/18         Page 13 of 19




      light stick the next shift. Graves was told by Plymale it was the exact, same light stick


      that was taken from his desk.


      48.    Graves was issued a key to the safety supply closet, and he and Mr. Adamson


      had   reported to management that they had entered the closet and taken safety


      equipment.    The record also clearly established, by and through two workers who


      independently had 40+ years of experience at UP, that it was common practice to issue


      the Footboard Yardmaster a key to the safety supply closet, this so that he would not


      have to call management in the middle of the night to obtain safety supplies.           No


      credible witness was called which could state Mr. Graves did not have a right to the key


      nor the right to access the safety supply closet.          In fact, there were several UP


      witnesses which UP failed to produce, and one must wonder why, other than they either


      did not want to perjure themselves, or did not want to testify against management.


      49.    The sole and only witness for the UP was the charging manager, MOP Plymale,


      who testified there was no written policy stating Mr. Graves could not enter the safety


      supply closet, and no policy stating Mr. Graves could not use a key issued to him for


      access to the safety supply closet.       That the finding of a termination based upon this


      information alone reeks of retaliation.


      50.    Mr. Graves' Union Representative, Shawn Rowe, intended to call an employee


     witness that also had a key to the safety supply closet. However, Mr. Rowe was told by


      Plymale the employee would be pulled out of service and disciplined should he be


     called as a witness.    The employee in question was close to retirement, and none of


     parties wished to see him disciplined, and so he was not called.         This is yet another
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 21 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document 2 Filed      in USDC ND/OK on 08/28/18       Page 14 of 19




      bullying tactic to deny Mr. Graves a valuable witness, as to the importance of the use of


      safety equipment, and proof that keys are made available to employees other than


      management to the safety supply closet.     To this end, Richard Adamson has a key to


      the safety supply closet, and was issued same a long time ago.


      51 .   One disturbing fact in the hearing is Mr. Plymale wrongfully accused Mr. Graves


      of threatening Plymale as for his career and his family. Mr. Plymale's assertion is false


      and retaliatory. It is common practice for UP management to begin accusing employees


      of making threats in conjunction with employment disciplinary actions.


      52. In December of 2017, Graves was reinstated via his Union appeal process.


      However, he was not awarded back-pay. Further, UP continues to retaliate by


      miscalculating his service and benefits time. Graves has been denied FMLA because


      he has not worked the requisite hours in the last year to have accrued it, yet the reason


      he had not accrued such time was the unlawful termination by UP. As a result, Graves


      does not have vacation or FMLA leave since he did not work 1 ,250 hours for the year.


      Graves last used FMLA in February 2017, shortly before the Notice of Investigation


      submitted by defendants. Nevertheless, despite not using all FMLA he was entitled too,


      he now has none available. Further, retaliation when Plymale falsely stated to others


     that Graves threatened him and his family which resulted in Graves being contacted by


     the UP security and questioned by them. UP continues to selectively enforce its


     policies as to Graves.


        FEDERAL RAILROAD SAFETY ACT, 49 U.S.C. § 20101 et. seq., (FRSA)-AS TO
                                         DEFENDANT UP
CaseCase
     4:21-cv-00047-JFH-CDL    Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 22 of 26
         4:18-cv-00432-CVE-JFJ Document 2 Filed in USDC             ND/OK on 08/28/18     Page 15 of 19




             Plaintiffs restate and re-allege the foregoing as though fully set forth herein.


      Additionally, Plaintiffs allege:


      53.    The FRSA prohibits a railroad from discriminating against employees for notifying


      or attempting to notify the railroad or the Secretary of Labor of a "work-related personal


      injury or work-related illnessf.]" 49 U.S.C. § 20109(a)(4).


      54.    An employee who believes that he has been discriminated against in violation of


      this provision can seek relief by filing an administrative complaint with the Secretary of


      Labor. 49 U.S.C. § 20109(d)(1). The FRSA also allows the employee to pursue an


      action in federal court if the Secretary does not decide the case within 210 days. This


      part of the FRSA, called the "kick out" provision, 49 U.S.C. § 20109(d)(3).


      55.    Prior to filing this action, Plaintiffs fully exhausted their administrative remedies

      under FRSA. Specifically, 210 days has elapsed and thus the "kick out" provision is


      applicable.


      56.    Plaintiffs engaged in protected conduct under FRSA by notifying UP as well as


      the hotline of the safety hazards described above.Graves has been denied FMLA


      because he has not worked the requisite hours in the last year to have accrued it, yet


      the reason he had not accrued such time was the unlawful termination by UP. As a


      result, Graves does not have vacation or FMLA leave since he did not work 1 ,250 hours


      for the year. Graves last used FMLA in February 2017, shortly before the Notice of


      Investigation submitted by defendants. Nevertheless, despite not using all FMLA he


      was entitled too, he now has none available. Further, retaliation when Plymale falsely
Case
•
     4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 23 of 26
   Case 4: 18-cv-00432-CVE-J FJ Document          2 Filed in USDC ND/OK on 08/28/18        Page 16 of 19




      stated to others that Graves threatened him and his family which resulted in Graves


      being contacted by the UP security and questioned by them.




      57.      Defendant UP, retaliated against Plaintiffs as set forth above.


      58.      As a result of UP's conduct, plaintiffs have sustained actual damages in excess


      of $10,000.


      59.      UP has acted intentionally with malice in a willful matter and as such punitive


      damages should be assessed.


      60.      Liquidated and/or treble damages should be assessed to the extent applicable.


      61 .     Plaintiffs should be reimbursed reasonable attorney fees and costs.


                  FMLA INTERFERENCE-AS TO DEFENDANTS UP AND PLYMALE


               Plaintiffs restate and re-allege the foregoing as though fully set forth herein.


     Additionally, Plaintiffs allege:


      62.      During the period described above, Adamson also availed his rights under the


      Family and Medical Leave Act in several respects.


     63.       That UP is a qualified employer under the Family and Medical Leave Act of 1993,


     20      U.S.C., § 2601-2654 et. sea. (FMLA).         Specifically, UP has in excess of 50

     employees and Adamson had worked there in excess of one year.


     64.       That UP and Plymle are employers within the FMLA and Plymale is individually


     liable both as an employer and a person
Case 4:21-cv-00047-JFH-CDL Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 24 of 26
   Case 4:18-cv-00432-CVE-JFJ Document 2 Filed in USDC           ND/OK on 08/28/18    Page 17 of 19




      65.    That in October of 2016 Adamson requested and received FMLA. The leave was


      intermittent as necessary to transport Adamson's father (now deceased) for necessary


      treatment for his bladder cancer and also to take care of his daily needs.


      66.    Defendants retaliated against and interfered with Adamson's rights under the


      FMLA as described herein. Further, Plymale falsely accused Adamson of making racist


      comments in a deliberate attempt to intimidate him by admonishing him for statements


      attributed by Adamson when Plymle was aware that statements were not made by


      Adamson. Such false admonishment occurred after the assertion of Adamson's FMLA


      rights and during his intermittent leave approval. Such conduct also constitutes


      interference.


      67.    During the time described herein, Graves also asserted his FMLA rights by


      requesting and receiving intermittent FMLA for medical condition for his wife, specifically


      severe migraines.     He requested and received such leave in 2015 and 2016 year. At


      the time of his unlawful termination, Graves was still eligible for and still used his


      intermittent leave.   Kevin Pratt, a supervisor of UP,   told another employee that FMLA

     was a cancer and UP was going to cut it out.


     68.     Defendants retaliated against Graves by terminating him while his intermittent


     FMLA was still being used. Such conduct also constitutes interference. Further, he was


     retaliated against when he was falsely accused of stealing necessary equipment used


     for safety. Incredulously, defendants retaliated against Graves during his Union


     grievance when at a conference room at the hearing location Plymle confronted Graves


     and asked if he had a problem and accused him of "cutting eyes" at him.
CaseCase
     4:21-cv-00047-JFH-CDL     Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 25 of 26
         4: 18-cv-00432-CVE-J FJ Document 2 Filed        in USDC ND/OK on 08/28/18        Page 18 of 19




      69.    Both Plaintiffs availed themselves of their rights within the FMLA.


      70.    Defendants interfered with Plaintiffs' FMLA rights by retaliating against him on

      numerous respects and terminating them.


      71.    As a result of Defendants' conduct, Plaintiff has sustained actual damages in


      excess of $1 0,000.00.

      72.    Plaintiffs should be awarded a reasonable amount of attorney fees and


      costs herein.


       73.   Liquidated and/or treble damages should issue against Defendants.


                  FMLA RETALIATION-AS TO DEFENDANT UP AND PLYMALE


             Plaintiff hereby adopts, realleges and incorporates by reference the allegations


      contained in the foregoing paragraphs.


      74.    Defendants retaliated against Plaintiffs for availment of their rights under the


      FMLA and other legal rights as set forth above.


      75.    That Plaintiffs' availment of their rights was a significant motivating factor in


      Defendants' conduct towards Plaintiffs.


      76.    That Defendants have acted maliciously and willfully and as such liquidated


      damages should be assessed against Defendants.


      77.    As a result of Defendants' conduct, Plaintiff has sustained actual damages in


      excess of $1 0,000.00.

      78.    Plaintiffs should be awarded a reasonable amount of attorney fees and costs.

     WHEREFORE, for all of the foregoing reasons, Plaintiffs respectfully requests an award


     of actual damages in excess of $75,000.00, an award of punitive damages in excess of
CaseCase
     4:21-cv-00047-JFH-CDL   Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 26 of 26
         4:18-cv-00432-CVE-JFJ      Document 2 Filed in USDC ND/OK on 08/28/18          Page 19 of 19




      $10,000.00, all costs of this action, and for any and further relief this Court deems just

      and proper.


                                                  S/Brendan M. McHuoh
                                                Brendan M. McHugh, OBA #18422
                                                Co-Counsel for Plaintiff
                                                PO Box 1392
                                                Claremore, OK 74018
                                                (918) 608-0111
                                                Fax: (918) 803-4910
